Order entered January 23, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01548-CV

                          PURE GEN HOLDINGS, INC., Appellant

                                               V.

                                   NEORA, LLC, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-10205

                                           ORDER
       Before the Court is appellant’s January 21, 2020 unopposed motion for extension of time

to file its brief on the merits. Appellant seeks an extension because the parties are currently

engaged in settlement negotiations. We GRANT the motion. We ORDER appellant to file its

brief or a status report on the negotiations by February 26, 2020.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE